Title: The American Commissioners to Sousa Coutinho: Résumé, 30 November 1784
From: American Commissioners
To: Sousa Coutinho, Vicente, conde de


				⟨Passy, November 30, 1784: We received from your secretary the extract of the letter from Monsieur de Sa of October 24. Conformable to the desires of Her Majesty, we enclose a draft of a project of a treaty of amity and commerce to be concluded between our two countries. If this project is acceptable and Her Majesty sends you power to conclude, we are ready to sign such a treaty. If your court has any objections or alterations to propose, we will consider them.⟩
			